Citation Nr: 1755556	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  14-00 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial increased rating in excess of 30 percent for PTSD since May 16, 2015.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to September 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted an evaluation of 30 percent for PTSD, effective February 7, 2011.

In a September 2015, the Board denied an initial increased rating in excess of 30 percent for PTSD prior to March 16, 2015 and remanded the issue of an initial increased rating in excess of 30 percent since March 16, 2015 for further development.  Other issues previously on appeal were decided by the September 2015 Board Decision and Remand with applicable reasons and bases stated therein.

The Veteran appeared before the undersigned at an April 2015 video conference hearing.  A transcript is of record.


FINDING OF FACT

Since May 16, 2015, the Veteran's PTSD has been manifested by symptomatology approximate to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 for PTSD since May 16, 2015 have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, a March 2011 letter provided required notice.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to the duty to assist, VA has accomplished all necessary development.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  VA conducted a March 2016 examination of the Veteran's PTSD.  The March 2016 examination was adequate as its report, along with the other evidence of record, provides sufficient information to decide the appeal to the extent discussed further in this decision.  An examiner with appropriate expertise conducted the examination after thorough review of the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Increased Rating

The Veteran contends that a 30 percent rating does not adequately reflect his PTSD symptomatology. 

The adverse impact of a veteran's service-connected disability on his or her ability to function under the ordinary conditions of daily life, including employment, as compared with applicable Schedule for Rating Disabilities criteria, determines the veteran's disability rating.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  VA shall assign the higher of two applicable ratings if the disability more nearly approximates its criteria; otherwise, the lower rating shall be assigned.  See 38 C.F.R. § 4.7.  When an appeal is based on the assignment of an initial rating for a disability, VA shall evaluate the overall recorded history of a disability, giving equal weight to past and present medical reports.  Fenderson v. West, 12 Vet. App. 119 (1999).  VA shall stage ratings when a service-connected disability exhibits symptoms warranting different ratings for distinct periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

After consideration of all procurable and assembled data, any reasonable doubt regarding service origin, the degree of disability, or any other point, shall be resolved in favor of the claimant.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

PTSD, as a psychiatric disability, is evaluated under a general rating formula for mental disorders.  38 C.F.R. § 4.130, DC 9411.  All psychiatric disabilities are evaluated together regardless of the diagnoses.  In situations where PTSD is formally diagnosed, but its symptoms are not severe enough either to interfere with occupational and social functioning, or to require continuous medication, a noncompensable rating is warranted.  Id.

A 30 percent disability rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id. 

A higher 50 percent disability rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficult establishing and maintaining effective work and social relationships.  Id. 

A higher 70 percent disability rating is assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

The next and highest 100 percent disability rating is assigned where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation because of social impairment.  38 C.F.R. § 4.126(b).

On May 16, 2015, the Veteran submitted a disability benefits questionnaire (DBQ) completed by a private examiner.  The private examiner found the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood-symptoms that could correspond to the criteria for a 70 percent rating under 38 C.F.R. § 4.130.  However, the examiner indicated he had only reviewed a December 2010 private treatment record the examiner previously conducted.  Additionally, the Board found the May 2015 report lacked sufficient rationale for its conclusions.  As a result, the Board remanded the issue for a need of an adequate examination to determine whether the Veteran's PTSD had increased in severity from May 16, 2015.  The Board denied an increased rating in excess of 30 percent prior to May 16, 2015 based on the remaining evidence of record.

A March 2016 VA examination report reflects the Veteran presented as alert and oriented in all spheres.  Thought processes were logical and coherent.  Speech was fluent with normal rate and volume.  The examiner found no evidence of psychotic processes.  Judgment and insight appeared grossly intact.  The Veteran denied violent ideations, thoughts, or plans towards others or himself.  The Veteran reported good family relationships but that he is less socially outgoing.  Nonetheless, the Veteran reported he had two friends that he spoke with regularly.  The Veteran reported some problems with irritability that were expressed verbally, aside from an incident when he became angry with his son and hit a door.  Ultimately, the examiner opined the Veteran's occupational and social impairment to be, "[An] occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  

The Board finds the March 2016 VA examination report to be more probative than the May 2015 private DBQ.  The March 2016 VA examiner noted he had reviewed the Veteran's claims file, and provided sufficient rationale for his conclusions.  The March 2016 VA examination report does not reflect an increase in severity of PTSD symptoms beyond the 30 percent criteria for which the Veteran was already entitled.  Rather, the report reflects symptomatology best approximated by the criteria for a 30 percent evaluation.

VA treatment records between March 16, 2015, and June 8, 201,6 offer no further insight into the scope of the Veteran's disability for that period.  The Veteran filed for Social Security benefits in July 26, 2016; however, the Veteran did not list PTSD among his claimed impairments, and associated records contain no further information related to PTSD. 

The Board notes June 2016 VA treatment records that reflect the Veteran was admitted to the emergency department of a local VA medical center on June 8, 2016 for complaints of severe back pain and suicidal ideations.  A June 8, 2016 mental health hotline report reflects: "Veteran states his wife took his gun away because he wanted to use it to commit suicide due to his chronic back pain."  The Veteran was referred to a local hospital for further mental health treatment within the next day.  A June 8, 2016 private treatment record reflects an attending physician's initial assessment of the Veteran's mood as "horrible."  Affect was congruent and irritable.  Insight and judgment were fair.  Attention and concentration were fair.  Speech was regular.  Eye contact was fair.  Thought processes were preservative regarding pain and obtaining medication.  Suicidal ideations were denied; however, the Veteran reported he had plans to kill himself in the past.  On June 10, 2016, the Veteran refused further treatment at the local hospital and was discharged.  Prior to discharge, the physician noted: "[the Veteran] is not complaining of any thoughts of wanting to kill [himself].  [The Veteran] states that the only reason he said this was because of the amount of pain that he was in at that time, and he was not serious about the threat.

The record contains VA mental health clinical beginning March 2017 reflect that the Veteran was seen primarily for non-service-connected opioid use disorder.  The records from this period reflect that the Veteran consistently presented as alert and well oriented with normal speech, thought processes, judgment, and insight.  The Veteran consistently denied suicidal or homicidal intentions throughout this period.  Mood and affect are predominately noted as normal, with an isolated note of mildly anxious mood and affect in October 2017.

After consideration of all evidence for the appeal period noted above, the Board finds the Veteran does not warrant an increased rating beyond 30 percent for PTSD since May 16, 2015.  While the May 2015 private DBQ may constitute evidence minimally favorable to the Veteran's claim, the March 2016 VA examination outweighs the May 2015 private DBQ on grounds of adequacy, and ultimately supports the currently assigned 30 percent evaluation.  Additionally, the June 8, 2016, suicidal ideation incident related pain and possibly opioid abuse associated with nonservice-connected disabilities.  While serious, this incident is wholly isolated when compared to the remaining clinical evidence of record that shows the Veteran suffers from no more than occasional occupational and social impairment due to symptoms approximated by the 30 percent criteria of 38 C.F.R. § 4.130, DC 9411.   

The Board thus finds the evidence preponderates against the claim for entitlement to an initial increased rating in excess of 30 percent for PTSD since May 16, 2015.  As such, the benefit-of-the-doubt rule is inapplicable and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial increased rating in excess of 30 percent for PTSD since May 16, 2015, is denied.




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


